NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JAN 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HUNG M. NGUYEN,                                 No. 21-15698

                Plaintiff-Appellant,            D.C. No. 2:21-cv-00239-TLN-KJN

 v.
                                                MEMORANDUM*
YOLO COUNTY DISTRICT ATTORNEY
OFFICE,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Hung M. Nguyen appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising out of his

prosecution for trespassing. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal for failure to state a claim under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915(e)(2)(B). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). We may

affirm on any basis supported by the record. Thompson v. Paul, 547 F.3d 1055,

1058-59 (9th Cir. 2008). We affirm.

      The district court properly dismissed Nguyen’s claims under 42 U.S.C.

§§ 1983 and 1985, and state law, because defendant is entitled to prosecutorial

immunity. See Cousins v. Lockyer, 568 F.3d 1063, 1068 (9th Cir. 2009) (setting

forth the scope of prosecutorial immunity as to § 1983 claims); Sykes v. California,

497 F.2d 197, 200 (9th Cir. 1974) (applying prosecutorial immunity to § 1985

claim); Sullivan v. County of Los Angeles, 527 P.2d 865, 870-71 (Cal. 1974)

(setting forth the scope of prosecutorial immunity under California Government

Code § 821.6 as to state law claims).

      Dismissal of Nguyen’s claim for violation of Title II of the Americans with

Disabilities Act (“ADA”) was proper because Nguyen failed to allege facts

sufficient to show that defendant intentionally discriminated against him because

of his disability. See Duvall v. County of Kitsap, 260 F.3d 1124, 1135, 1138-40

(9th Cir. 2001) (discussing elements of a Title II claim under the ADA, and the

required showing of intentional discrimination to state a Title II claim for

damages).

      We reject as without merit Nguyen’s contentions that the district court was

biased and prejudiced against him.


                                          2                                    21-15698
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Nguyen’s motion for judicial notice is denied as unnecessary.

      AFFIRMED.




                                         3                                  21-15698